DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 10, second to last paragraph: “Rach” should most likely read “Each”.
Pages 2-3, 9, 23, 45, 50: “Newton” should read either “newton” or “N”. SI units, when spelled out, are not capitalized.
Appropriate correction is required.

Claim Objections
Claims 5 and 18 are objected to.
With respect to claim 5, it is noted that “Newton” (see lines 6 and 7) should read either “newton”, since SI units are not capitalized when spelled out, or “N”. Appropriate correction is required.
Claim 18 is objected to under 37 CFR 1.75(c) as being in improper form because a claim should not depend on a future claim. See MPEP § 608.01(n). The claim has been interpreted as if it depends from claim 17. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-9, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 3, the claim recites the limitation “the uncured rubber compound” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. Claim 1, which claim 3 depends from, makes no mention of “an uncured rubber compound”. It is noted, however, that claim 2 does recite “an uncured rubber compound” in line 2. For this reason, claim 3 has been interpreted as if it depends from claim 2.
With respect to claim 5, lines 9-11 appear to contain verbatim language of a limitation recited in lines 3-5. The verbatim language is “wherein about 1 to 90 percent on a molar basis of the polyol-derived segments in the first polydiene polyol-based TPU include one or more carbon-carbon double bonds”. The scope of the claim is confusing given that the second instance of the language is in the section of the claim regarding a third polydiene polyol-based TPU, so it is not clear what is meant by this phrase with respect to the third polydiene. 

With respect to claim 16, the claim recites the limitation “wherein the curing package includes a solvent that has an evaporation temperature less than the initiation temperature” in lines 1-2. It is unclear as to which material the initiation temperature belongs to. However, it has been noted that claim 15 recites “the curing package has an initiation temperature”; for this reason, claim 16 has been interpreted as if it depends from claim 15.
With respect to claim 18, the claim recites the limitation “The multi-layered structure of claim 19, wherein the solvent…” There is insufficient antecedent basis for this limitation in the claim. Claim 19 makes no mention of a solvent. For examination purposes, claim 18 has been interpreted as if it depends from claim 17, which does recite “a solvent”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 16/498,430 (reference application, hereinafter “’430”) in view of Chang et al. (US 
With respect to claims 1 and 10, ‘430 discloses a multi-layered structure comprising: a core layer having a first side and a second side; and a first cap layer, the first cap layer having a cap layer first side and a cap layer second side, the first side of the first cap layer being in direct contact with the first side of the core layer, i.e. is adjacent with the first side of the core layer; wherein the first cap layer comprises a blended material comprising at least one thermoplastic material and at least one rubber compound, wherein the gas transmission rate of at least one of the core layer and the multi-layered structure is about 0.001 cm3/m2·atm·day to about 1 cm3/m2·atm·day (claim 19), i.e. from about 0.001 to about 1 cc/(m2 24 hr atm), which overlaps with that presently claimed.
‘430 does not disclose wherein the cap layer comprises at least one polydiene polyol-based polyurethane.
Chang teaches polydiene polyol-based TPUs, i.e. polydiene polyol-based polyurethane, in a cap layer ([0039]), and that they provide superior adhesion ([0040]).
‘430 and Chang are analogous inventions in the field of multi-layered structures having a core layer and cap layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap layer of ‘430 to be made from polydiene polyol-based TPU as taught by Chang in order to provide a cap layer having superior adhesion (Chang [0040]). While there is no explicit teaching from ‘430 in view of Chang regarding the measurement conditions for the gas transmission rate of the 2 at 23°C and 0% relative humidity of about 0.05 to 0.1 cc/(m2 24 hr atm).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2016/0075113 A1, hereinafter “Chang”).

    PNG
    media_image1.png
    249
    483
    media_image1.png
    Greyscale
With respect to claims 1 and 4, Chang discloses a membrane 110 comprising a core layer 124 and cap layers 122 and 126 layered on both sides of the membrane ([0086]). As can be seen in Fig. 19 below, the membrane 110 is a multi-layered structure, the core layer 124 has a first side and a second side, and the cap layer 122 has a cap layer first side and a cap layer second side where the cap layer first side is th paragraph-page 10, 1st full paragraph), and thus it would necessarily inherently have a gas transmission rate of about 0.05 to 0.1 cc/(m2 24 hr atm) for N2 measured at 23°C and 0% relative humidity as claimed.

    PNG
    media_image1.png
    249
    483
    media_image1.png
    Greyscale
With respect to claim 10, Chang discloses the cap layer 122 is layered above the core layer 124 as shown in Fig. 19 below. Chang further discloses the layer 112 is a structural TPU layer, i.e. TPU structural layer, and the layer 114 is a tie layer ([0086]). 

    PNG
    media_image1.png
    249
    483
    media_image1.png
    Greyscale
With respect to claim 11, as can be seen in Fig. 19 below, the cap layer 122 is in indirect contact with the core layer 124. Thus, the cap layer 122 having a first side is in indirect contact with the first side of the core layer.
With respect to claims 12-14, Chang discloses the cap layer is adhered to a rubber layer ([0064]) and a tie layer adhering the core layer to another layer ([0069]). Chang further discloses the rubber layer is bonded to the cap layer by using a curing agent, i.e. curing package, including sulfur-based or peroxide curing agents ([0068]). Thus, the rubber layer corresponds to the curing package layer presently claimed, and therefore the first cap layer first side and the first side of the core layer are separated by one or more of a tie layer and a curing package layer.
With respect to claim 15, Chang discloses that the sulfur-based and peroxide based curing agents are well known in the art ([0068]) and discloses a variety of curing agents, such as molecular sulfur, dicumyl peroxide, zinc peroxide, benzoyl peroxide, 
With respect to claims 16-18, although there is no disclosure in Chang of solvent as claimed, given that the present claims are drawn to a multi-layered structure where there would be no solvent present in the final structure, it is the examiner’s position that the multi-layered structure of Chang would be indistinguishable from that claimed.
With respect to claims 19-20, Chang discloses the membrane, i.e. multi-layered structure, is used in articles of manufacture, i.e. articles, including tires ([0088]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2016/0075113 A1, hereinafter “Chang”) as applied to claim 1 above, and further in view of Henning et al. (US 2008/0045643 A1, hereinafter “Henning”).
With respect to claims 2-3, Chang discloses the cap layer contains uncured material ([0029]).
Chang does not disclose wherein the uncured material is an uncured rubber compound, nor wherein the uncured rubber compound includes less than 5 wt% of volatile compounds, wherein the volatile compounds are released from the uncured rubber compound when it is heated to a temperature of about 200°C, nor wherein the first cap layer comprises about 20 wt% to about 80 wt% of the at least one polydiene polyol-based polyurethane and about 20 wt% to about 80 wt% of the uncured rubber compound.
Henning teaches a mixture of a diene-based thermoplastic polyurethane (TPU) and natural and/or synthetic rubber ([0009]). Henning further teaches the TPU contains at least one diene diol ([0018]), i.e. is a polydiene polyol-based polyurethane. Henning teaches the composition comprises 100 parts rubber and from 2 to 50 parts diene-based TPU ([0020]). When there are 100 parts rubber and 25 parts diene-based TPU, then there is 20 wt% diene-based TPU (25*100/(100+25) = 20%)  and 80 wt% rubber (100*100/(100+25) = 80%); when there are 100 parts rubber and 50 parts diene-based TPU, then there is 33.3 wt% diene-based TPU (50*100/(100+50) ≈ 33.3%) and 66.7 wt% rubber (100*100/(100+50) ≈ 66.7%), which overlaps with that presently claimed. Henning additionally teaches the rubber includes uncured natural and/or synthetic rubber ([0025]), i.e. an uncured rubber compound.
Chang and Henning are analogous inventions in the field of tires.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap layer of Chang to contain rubber in an amount as taught by Henning in order to provide a layer having improved physical properties (Henning [0020]). Regarding the amount of volatile compounds in the uncured rubber compound, given that Chang in view of Henning does not teach anything regarding the presence of volatile compounds in the rubber and given that Chang in view of Henning discloses uncured rubber, i.e. natural rubber (Henning [0032]), identical to that used in the present invention (see instant specification, page 38, first paragraph), it is the examiner’s position that there would be no volatile compounds present in the rubber, i.e. 0 wt% of volatile compounds in the uncured rubber compound, which satisfies the claimed limitation.
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2016/0075113 A1, hereinafter “Chang”) as applied to claim 4 above, Kuramochi et al. (WO 2017/187968 A1, hereinafter “Kuramochi”). It is noted that the teachings of Kuramochi are based off US 2019/0127618 A1, which serves as an English language equivalent.
With respect to claims 5-8, Chang does not disclose wherein about 1 to 90% on a molar basis of the polyol-derived segments include one or more carbon-carbon double bonds.
Kuramochi teaches a polyurethane made from polyester polyol, polyether polyol, and polybutadiene polyol (abstract, [0023-0024]). Kuramochi further teaches the polyester polyol is 40 to 75% of the polyols ([0038]), the polyether polyol is 10 to 30% of the polyols ([0041]), and the polybutadiene polyol, i.e. polydiene polyol, is 5 to 45% of the polyols ([0043]). Kuramochi additionally teaches that the molecular weight of the polyester polyol is 500 to 3000 ([0037]), the molecular weight of the polyether polyol is 500 to 5000 ([0040]), and the molecular weight of the polybutadiene polyol is 1000 to 5000 ([0042]); assuming 100 g of polyol, then there is 40 g polyester polyol (40% of 100), 45 g polybutadiene polyol (45% of 100), and 15 g polyether polyol (100-40-45 = 15). Converting to a molar basis, the moles of polyester polyol is from 0.0133 (40/3000 ≈ 0.0133) to 0.08 moles (40/500 = 0.08), the moles of polybutadiene polyol is 0.009 (45/5000 = 0.009) to 0.045 moles (45/1000 = 0.045), and the moles of polyether polyol is 0.003 (15/5000 = 0.003) to 0.03 moles (15/500 = 0.03). Therefore the sum of the moles is 0.0253 (0.0133 + 0.009 + 0.003 = 0.0253) to 0.155 (0.08 + 0.045 + 0.03 = 0.155). Calculating the molar percentages of the polyols, there is from 51.61 (100*0.08/0.155 ≈ 51.61) to 52.63% polyester polyol (100*0.0133/0.0253 ≈ 52.63), 29.03 (100*0.045/0.155 ≈ 29.03) to 35.53% polybutadiene polyol (100*0.009/0.0253 ≈ 
Chang and Kuramochi are analogous inventions in the field of polyurethanes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane of Chang to contain polyester polyol, polyether polyol, and polybutadiene polyol in the amounts taught by Kuramochi in order to provide a polyurethane with increased adhesiveness, ease of viscosity adjustment, improved impact resistance, and excellent workability (Kuramochi [0038], [0041], [0043]).
With respect to claim 9, the polyester polyol and polyether polyol of Chang in view of Kuramochi do not contain carbon-carbon double bonds and comprise one or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571) 272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/STEVEN A RICE/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787